Milonas and Smith, JJ., dissent in a memorandum by Smith, J., as follows:
I would affirm the decision of the motion court because a prima facie case was made out and the petitioner introduced no evidence to rebut it.
The administrative agency found the petitioner, an automobile leasing company whose principal office is in Illinois, liable for four summonses. Petitioner claimed that the four summonses were defective. Specifically, petitioner claimed that the plate types listed on the summonses were erroneous. As to one summons (1048579311), petitioner claimed that the plate type was incorrectly identified as passenger (PAS) instead of commercial (COM) because its license plate (IB 5285) had two letters followed by four numbers. A second summons (1204018315) was also alleged to have a wrong plate type identification, passenger instead of commercial. A third summons (1188976590) allegedly contained the plate type "OMS” for rental but did not have a license plate which began with the letter "Z”. The fourth summons (1133858340) was allegedly mismarked "OML” for livery.
The Administrative Law Judge denied petitioner’s application to dismiss the summonses. The Appeals Board of the Parking Violations Bureau (PVB) upheld that determination. The Appeals Board noted that the petitioner had offered no evidence of the vehicle types, had not asserted it was not the owner of the vehicles and had not alleged prejudice. It also found that Matter of Ryder Truck Rental v Parking Violations Bur. (62 NY2d 667 [1984]) did not require dismissal of the summonses.
Vehicle and Traffic Law § 238 (2) provides that where a summons is given, it should include the plate designation and plate type as shown by the registration plates of the vehicle, the expiration date, the make or model, and the body type. This information was included on the summonses and consti*113tuted prima facie evidence of the facts contained therein (Matter of Gruen v Parking Violations Bur., 58 AD2d 48 [1977]). At the proceedings before the Parking Violations Bureau, petitioner offered no evidence to show that its vehicles, identified by the five characteristics required by Vehicle and Traffic Law § 238, had a plate type different than that asserted on the summonses. It merely offered a legal argument and asked the Hearing Officer to take judicial notice of certain practices by the PVB. Nothing in the record supports what petitioner claims is the practice of the PVB. Proof by testimony or the identification of a rule or regulation was necessary. Moreover, Matter of Ryder (supra) is not support for the petitioner’s position. There the Court of Appeals found that the information required by Vehicle and Traffic Law § 238 (2) to be placed in a summons was mandatory. It dismissed the notices of violation (summonses) because no expiration date had been inserted. The summonses were thus facially defective. Here the summonses were facially valid and required the petitioner to come forth with evidence rebutting the prima facie case.
There was substantial evidence to support the charges. (Vehicle and Traffic Law § 240 [2] [b].)